Citation Nr: 1314046	
Decision Date: 04/29/13    Archive Date: 05/15/13

DOCKET NO.  07-08 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 40 percent for low back pain syndrome.

2.  Entitlement to service connection for a psychiatric disorder.  

3.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD). 

4.  Entitlement to service connection for temporomandibular joint (TMJ) dysfunction.  

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).

6.  Propriety of a determination that disabilities incurred as a result of an in-service motor vehicle accident were due to the Veteran's willful misconduct.  


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from October 1987 to September 1991. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of May 2006, August 2009, and July 2011decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

Although the Veteran filed a claim seeking service connection for posttraumatic stress disorder (PTSD), he has been diagnosed with, and has sought treatment for, multiple psychiatric disorders and his claim is more accurately classified as a claim for service connection for a psychiatric disorder.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The issue has been recharacterized to comport with the evidence of record.

In January 2009, the Veteran requested a hearing before a Veterans Law Judge.  The requested hearing was scheduled for May 8, 2012; however, he did not appear.  As a result, the hearing request has been withdrawn.  38 C.F.R. § 20.704(e) (2012).

A request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.

The evidence reasonably raises the question of entitlement to a TDIU, since VA clinicians and examiners have found that the Veteran's service-connected back disorder precludes employment.  The issue of TDIU must be adjudicated as part and parcel of the claim for an increased rating for the service-connected back disorder.  

In January 2009 and June 2009, the Veteran communicated an intent to seek VA compensation for hearing loss.  As no action has been taken on this claim, it is referred to the agency of original jurisdiction (AOJ).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

The Veteran contends that he is entitled to service connection for a psychiatric disorder, to include PTSD.  He has articulated many military stressors, including a serious injury to his wife, the accidental death of a fellow servicemember as a result of injection with atropine, the door to his room being carved with a swastika and then burned, and a September 1990 motor vehicle accident in which he sustained injuries.  

The evidence of record reflects that on September 11, 1990, the Veteran misappropriated the private motor vehicle of a fellow servicemember and operated it without a valid driver's license.  He failed to yield the right of way to another vehicle and was struck on the left front side.  He was treated for a back strain and a forehead abrasion and released from care.  An emergency room treatment note states that there was no loss of consciousness.  

The Veteran underwent a VA PTSD examination in July 2009.  An addendum to this examination was filed in June 2010.  On both occasions, the examiner concluded that it was at least as likely as not that the Veteran's PTSD was the result of his in-service motor vehicle accident, notwithstanding the significant discrepancies between the evidence of record and the Veteran's description of the incident and the severity of the injuries he sustained.  

In July 2011, the RO reached an administrative decision finding that any disabilities claimed by the Veteran as a result of the September 1990 motor vehicle accident were the result of his own willful misconduct.  The Veteran filed a notice of disagreement (NOD) with that determination in August 2011.  

No statement of the case (SOC) has been issued regarding the appeal of the willful misconduct determination.  When an NOD has been filed with regard to an issue, and a SOC has not been issued, the appropriate Board action is to remand the issue to the agency of original jurisdiction for issuance of a SOC. Manlincon v. West, 12 Vet. App. 238 (1999).  

The remand of this issue also requires remand of the inextricably intertwined issue of service connection for a psychiatric disorder, as the determination of service connection in that instance is dependent upon the willful misconduct determination.  

There has been no effort to verify the Veteran's claimed stressors of witnessing the accidental death of a fellow servicemember, the near-amputation of his wife's arm as a result of a gunshot wound, and the damage done to the door of his room.  Remand is required in order to verify these stressors.  A new mental disorders examination must then be scheduled to determine whether any verified stressor may have resulted in PTSD.  

VA treatment records reflect diagnoses of mood disorder, depression, and bipolar disorder.  The basis for these diagnoses in treatment records is not set forth.  The examinations of record focused entirely on PTSD; no opinion was requested or offered regarding a possible nexus between any other diagnosed condition and the Veteran's service.  The examination scheduled upon remand must clearly identify all current psychiatric diagnoses and provide a clear opinion regarding a nexus to service for all current diagnoses.

The Veteran received VA examinations in July 2009, diagnosing COPD and TMJ dysfunction.  The respiratory disorders examiner offered no opinion as to the etiology of COPD, despite recurrent bronchitis and possible asthma being documented in the Veteran's service treatment records.  The dental/ oral examiner found that it was not possible to determine the etiology of the Veteran's TMJ without resort to speculation, despite the numerous references to jaw pain and TMJ syndrome in the service treatment records.  

Additionally, none of the examinations of the Veteran's spine have commented on the existence and severity of neurological manifestations of his service-connected back disorder, despite the clinical findings of lower extremity neuropathy for which the Veteran has been prescribed gabapentin.  As a result, none of these examination reports are adequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  New respiratory, dental/oral, and spine examinations must be scheduled upon remand.

Appropriate notice is required under 38 U.S.C.A. § 5103(a) and 38 C.F.R.                § 3.159(b), advising the Veteran of the type of evidence needed to substantiate a claim for a TDIU.  He must also be asked to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to obtain relevant employment information.  

Updated VA treatment records must also obtained.  See 38 U.S.C.A. § 5103A(c) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Review the claims folder and ensure that all notification and development actions required by the Veterans Claims Assistance Act of 2000 (VCAA) are fully complied with and satisfied with respect to the claim for a TDIU.  Ask the Veteran to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to obtain relevant employment information.  A stressor questionnaire must also be provided so that the Veteran may have the opportunity to provide information regarding details surrounding any stressful event that he alleges he was exposed to during military service, including the incident in which the door to his room was defiled and burned; his fellow service member died as a result of an accident; and his wife was seriously injured.  The Veteran and his representative must be given an opportunity to respond to the notice, and any additional information or evidence received must be associated with the claims file.

2.  Obtain all available VA treatment records dated since January 2009.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Undertake any necessary development to independently verify any alleged stressful experience(s) described by the Veteran, to include contacting the U.S. Army and Joint Services Records Research Center (JSRRC) or other appropriate agency as necessary.  Any additional action necessary for independent verification of a particular alleged stressor, to include follow-up action requested by the contacted entity, must be accomplished.  If the search for corroborating information leads to negative results, the Veteran and his representative must be notified of this fact.  The efforts taken to obtain them must be explained, and any further action to be taken must be described.

4.  After associating with the claims file all available records and/or responses received pursuant to the above-requested development, schedule the Veteran for a VA examination to determine the nature and etiology of any psychiatric disability.  The examiner must thoroughly review the Veteran's claims file, to include a copy of this remand.  

Psychological testing must be conducted with a view toward determining whether the Veteran in fact meets the criteria for a diagnosis of PTSD.  A VA or VA-contracted psychiatrist or psychologist must review the Veteran's claims file and test results, examine the Veteran, and provide an opinion as to whether the Veteran has symptomatology that meets the diagnostic criteria for PTSD.  The examiner must identify the specific stressor(s) underlying any PTSD diagnosis and comment upon the link between the current symptomatology and the Veteran's stressor(s).  

In addition to an opinion regarding PTSD, the examiner must provide an opinion as to whether it is at least as likely as not that the Veteran has any other psychiatric disorders, such as depression, bipolar disorder, or mood disorder, that are at least as likely as not related to his active military service.  All opinions must be set forth in detail and explained in the context of the record.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 

5.  Schedule the Veteran for an appropriate VA examination to evaluate the nature, extent and severity of his service-connected back disorder.  The claims folder must be made available to and reviewed by the examiner.  Any indicated studies must be performed. 

The examiner must identify all symptoms attributable to the Veteran's service-connected back disorder and report the range of motion measurements for the lumbar spine in degrees.

Any pain, weakened movement, excess fatigability or incoordination on movement must be noted, and whether there is likely to be additional range of motion loss due to any of the following must be addressed: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination. 

The examiner must describe whether pain significantly limits functional ability during flare-ups or when the lumbar spine is used repeatedly.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

The examiner must identify any nerve(s) affected by the Veteran's service-connected lumbar spine disability and discuss the extent, if any, of paralysis of the nerves involved. 

The examiner must discuss whether the Veteran has any neurologic abnormalities, including, but not limited to, bowel or bladder impairment. 

The examiner must provide a comprehensive report, including complete rationales for all conclusions reached. 

6.  Schedule the Veteran for a VA dental and oral examination by an appropriate medical professional.  The entire claims file (i.e., the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that TMJ dysfunction is related to service, taking into account the service treatment records reflecting jaw pain, including an August 1990 record diagnosing TMJ pain.   

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 

7.  Schedule the Veteran for a VA respiratory disorders examination by an appropriate medical professional.  The entire claims file (i.e., the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that COPD, or any other diagnosed respiratory disorder, is related to service, taking into account the service treatment records reflecting recurrent bronchitis and possible asthma.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 

8.  Schedule the Veteran for a VA examination in connection with his claim for a TDIU. The claims folder must be reviewed in conjunction with the examination.

The examiner is to determine the extent to which all of the Veteran's service-connected disabilities affect his ability to obtain or retain substantially gainful employment, without regard to his age or nonservice connected disabilities.  A complete rationale for all opinions expressed must be provided.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

9.  Issue a SOC for the issue of the propriety of the determination that disabilities incurred as a result of an in-service motor vehicle accident were due to the Veteran's willful misconduct, so that the Veteran may have the opportunity to complete an appeal on this issue (if he so desires) by filing a timely substantive appeal.  This issue should only be returned to the Board if a timely substantive appeal is filed.

10.  Review the claims file to ensure that all of the foregoing development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case is to then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



